Filed 11/19/14 P. v. Regalado CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C075665

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62116002)

         v.

DANNY REGALADO,

                   Defendant and Appellant.




         Appointed counsel for defendant Danny Regalado has asked us court to review the
record to determine whether there exist any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         On May 4, 2012, at around 10:00 p.m., witness Jeff Summers was driving on
Auburn-Folsom Road and saw an sport utility vehicle (SUV), going “a lot faster” than
Summers’ car, pass him, hit the center divider, drive into the opposite lanes, and



                                                             1
disappear. When he stopped to investigate, he realized there was something moving and
making noise in the ravine bordering the road. He called 911.
       California Highway Patrol Lieutenant David Qualls investigated the accident and
found the SUV in the ravine. He saw a badly injured man, later identified as Zachary
Emery, unconscious on the ground approximately 10 feet from the driver’s side of the
vehicle. Qualls then saw defendant, also unconscious, “seated in the driver’s seat with
his feet underneath the dashboard down by the pedals.” Qualls went back to his car and
called for an ambulance. When Qualls returned to the SUV, defendant was conscious
and trying to get out of the vehicle; Qualls did not notice if defendant was wearing a seat
belt. Defendant was obviously injured and confused about where he was, and he smelled
like alcohol.
       Firefighter Joseph Vincent was one of the first emergency responders to arrive on
the scene. He remembered defendant was in the driver’s seat of the SUV. Defendant had
“blood on his face, blood all over.”
       The SUV suffered “very significant roll-over damage to the whole vehicle.”
California Highway Patrol Officer Michael Terry concluded the vehicle went too fast
around a curve, causing the driver to lose control, cross over the median, and roll over
and down the embankment. The SUV was registered to Anna Regalado. Anna shared
the same address as Emery; defendant had a different address.
       Terry spoke with defendant at the hospital. During their conversation, defendant’s
statements were “widely ranging.” Defendant said he did not know why he was in the
hospital or how he got there. Defendant also said “nobody was driving” the SUV, and
then said he would not drive it because he never drives. Defendant also told Terry he
was in the passenger seat with his seat belt on; Terry saw no seat belt abrasions on
defendant. Defendant admitted to Terry that he was drunk. He also said he only drank
two to three beers at a bar with Emery, and that he did not remember anything after the
bar.

                                             2
        Based on this and additional investigation, Terry concluded defendant was the
driver, arrested him, and caused a blood sample to be taken. At trial, a criminalist
testified that defendant’s blood sample reflected a blood-alcohol content of 0.23. The
criminalist opined that, in order to reach this result, a male of defendant’s approximate
size would have to have consumed over 10 beers. Assuming defendant stopped drinking
at 9:30 p.m., defendant’s blood-alcohol content would have been 0.28 percent at the time
of the accident. A person whose blood-alcohol content was at that level would be
physically and mentally impaired, and unable to drive safely.
        Defendant testified at trial. He admitted drinking that evening with Emery, but
said Emery was driving. Defendant remembered that they each drank three or four beers
at a bar in Folsom. He did not remember leaving the bar and did not remember the crash.
        The jury found defendant guilty of driving under the influence of alcohol causing
injury (Veh. Code, § 23153, subd. (a)),1 driving with a blood-alcohol level of 0.08
percent or higher causing injury (§ 23153, subd. (b)), and the special allegation of driving
with a blood-alcohol level of at least 0.20 percent (§ 23156, subd. (b)(4)). It acquitted
him of inflicting great bodily injury on Emery.
        The trial court suspended imposition of judgment and sentence, placed defendant
on five years of probation, and ordered him to serve 210 days in county jail. The trial
court also awarded defendant 72 days of custody credit and ordered him to pay various
fines and fees. The court’s orders were memorialized in a written order of probation,
which defendant signed to acknowledge having received and read a copy of the order and
agreeing to be bound by its terms.




1   Further undesignated statutory references are to the Vehicle Code.

                                             3
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                        DUARTE                 , J.



We concur:



      NICHOLSON             , Acting P. J.



      HOCH                  , J.




                                              4